DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 8-9, 11, and 13 are amended.
Claims 2, 7, and 12 are canceled.
Claims 1, 3-6, 8-11, and 13-20 are pending.

Response to Remarks
Claim Objections
Applicant’s consecutive renumbering of the claims has overcome this objection.  Accordingly, this objection is withdrawn.

35 U.S.C. § 103
Applicant’s remarks regarding the amendments to the claims focus on Boge and Flitcroft.  However, the independent claims were previously rejected as obvious using a combination of Boge, Flitcroft, and Feigelson.  While Applicant appears to be correct that neither Boge nor Flitcroft discloses the claim amendments, Feigelson does, as detailed in the prior art rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-11, 13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0166455 to Feigelson in view of U.S. Patent Pub. No. 2013/0204781 to Flitcroft et al.
Per Claim 11: Feigelson discloses:
A single-use cryptocurrency method comprising: (see Feigelson at ¶ 32: In the example that we describe here, the process of manufacturing a token includes three main phases: acquiring the valuable secret data to be stored within the token, physically encoding 
printing a private [[single-use]] redeeming code (e.g., QR code) on a given side of a substrate for cryptocurrency management by a user; (see Feigelson at ¶ 44: For example, the manufacturer may choose to perform the QR image file generation on offline, secured computers in a physically isolated environment. Once an image file is generated, the manufacturer may print it onto paper or another substrate 510 using any one or a combination of a wide variety of methods, including a laser or ink-based printer 508.)
 adhering a public loading code layer (e.g., latex layer) over the [[single-use]] redeeming code to prohibit access thereto; (see Feigelson at ¶ 59: One common method of requiring that a physical object be conspicuously altered in order to view some part of it is to cover part of the object in latex or another opaque substance which can be scratched off, such as a lottery card. For example, a token may include a plastic card with a QR code that encodes a private key on an ecurrency network, which is then covered in a thin layer of latex.)
user directed activating of the [[single-use]] redeeming code with a particular set amount of cryptocurrency to convert the substrate to a [[single-use]] cryptocurrency ticket by electronically loading a loading code of the loading code layer; (see Feigelson at ¶ 77: FIG. 9—Bitbills are Bitcoins in tangible form. Cards cost their face value plus a small fee. Bitbills currently come in 1, 5. 10, 20 Bitcoin denominations. Bank cards are like piggy banks for Bitcoins. Load it with your Bitcoins, 
user removing of the loading code layer for marking the ticket and to sufficiently expose the [[single-use]] redeeming code; (see Feigelson at ¶ 59: If the holder of such a token would like to spend the stored value digitally, he could remove the latex layer by scratching it off with a fingernail or a coin, revealing the QR code.)
user personally redeeming of the [[single-use]] redeeming code after the marking of the ticket to remove the set amount of cryptocurrency; and (see Feigelson at ¶ 80: Next, hold the private key QR code up to your WebCam to scan the private key (you may also type it manually). Enter the bit coin address to which you would like to redeem your funds, and click redeem!)
ascertaining of the [[single-use]] redeeming code as redeemed of the set amount by user visual inspection of the marked ticket with exposed [[single-use]]  redeeming code. (see Feigelson at ¶ 22: In order to maintain the secrecy of this digital information across changes in possession or ownership, the token is sealed in such a way that accessing the digital information requires visibly altering the token, which invalidates it for further physical transactions as any receiving party may see that the valuable data has been accessed.)
However, Feigelson fails to explicitly disclose that the redeeming code is a single-use code as claimed.  Flitcroft, an analogous art of physical payment instruments, discloses single-use payment instruments (see ¶ 48: In summary, the two ways are the allocation of additional credit card numbers for remote trade and the provision of what are effectively disposable credit cards for remote and card present trade, both of which have the feature of in the case of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feigelson so that the physical cryptocurrency tokens/bills are single-use only to reduce fraud using the techniques disclosed in Flitcroft.

Per Claim 1: The combination of Feigelson and Flitcroft discloses the subject matter of claim 11, from which claim 1 depends.  However, Feigelson fails to disclose, but Flitcroft discloses:
wherein the private redeeming code is one of a plurality of redeeming codes. (see Flitcroft at ¶ 109: If the card has multiple numbers, the owner can keep track of the numbers by using a device that covers one or more portions of the card. (Step 510). The device can cover the numbers until they are used. As described above, the device can comprise multiple opaque layers that must be removed prior to the use of each number.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feigelson to have multiple private keys using the techniques disclosed in Flitcroft.  One of ordinary skill in the art would have been motivated to do so to aggregate cryptocurrency located at various corresponding public keys into a single bill/card.

Per Claim 8: The combination of Feigelson and Flitcroft discloses the subject matter of claim 1, from which claim 8 depends.  Feigelson further discloses:
wherein the at least one redeeming code is selected from a group consisting of a visual code, an alphanumeric code and an auditory code. (Examiner’s Note: this claim See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with these specific recited data.  However, for purposes of compact prosecution the following citation is provided: see Feigelson at ¶ 5: The code includes a QR code.)

Per Claim 9: Feigelson discloses:
A system for single-use management of information by a user, the system comprising: (see Feigelson at Abstract: Among other things, a physical device carries value and can be physically delivered in a transaction.)
a handheld ticket (e.g., token body) for tangible manipulation by the user, the ticket having a [[single-use]] redeeming code (e.g., physically encoded data) for direct user accessing the information and a loading code covering (e.g., latex layer) for associating the information with the [[single-use]] redeeming code, access to the [[single-use]] redeeming code prohibited by one of the loading code covering and another covering (e.g., layers of plastic); (see Feigelson at ¶ 52: At some point in the token's production, if the manufacturer has created a token body that is distinct from a coded element that bears the physically encoded data, as shown in FIG. 7, the manufacturer embeds the physically encoded data 702 into the token body 704.  See also ¶ 59: For example, a token may include a plastic card with a QR code that encodes a private key on an ecurrency network, which is then covered in a thin layer of latex.  See also ¶ 53: For example, in the last case, the manufacturer may seal the physically encoded data into the 
an electronic device (e.g., smartphone) with an interface screen to facilitate the user in direct redeeming of the information upon removal of the one of the coverings to expose the [[single-use]] redeeming code; and (see Feigelson at ¶ 73: The merchant could cut open a few of his higher denomination cards, each revealing a QR code which he could scan using software on his smartphone. Having received the private key associated with funds on a digital currency network, the software on his phone could indicate to the merchant that he has a certain amount of digital currency stored on his smartphone, which he may then choose to send digitally to relatives in Europe chosen from his address book.)
a processor of the electronic device to access the information for the redeeming and for facilitating user direct ascertaining of the [[single-use]] redeeming code as redeemed by user visual inspection of the exposed [[single-use]] redeeming code. (see Feigelson at ¶ 73: The merchant could cut open a few of his higher denomination cards, each revealing a QR code which he could scan using software on his smartphone. Having received the private key associated with funds on a digital currency network, the software on his phone could indicate to the merchant that he has a certain amount of digital currency stored on his smartphone, which he may then choose to send digitally to relatives in Europe chosen from his address book.  See also 
However, Feigelson fails to explicitly disclose that the redeeming code is a single-use code as claimed.  Flitcroft, an analogous art of physical payment instruments, discloses single-use payment instruments (see ¶ 48: In summary, the two ways are the allocation of additional credit card numbers for remote trade and the provision of what are effectively disposable credit cards for remote and card present trade, both of which have the feature of in the case of single use or in the case of multiple use, protecting against the worst effects of compromised numbers fraud or skimming.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feigelson so that the physical cryptocurrency tokens/bills are single-use only to reduce fraud using the techniques disclosed in Flitcroft.

Per Claim 10: The combination of Feigelson and Flitcroft discloses the subject matter of claim 9, from which claim 10 depends.  Feigelson further discloses:
wherein the information is information relative one of cryptocurrency rights, title rights, probate rights, asset rights and access rights. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  However, for compact prosecution purposes, the following citation is provided: see Feigelson at ¶ 73: Having received the private key associated with funds on a digital currency network, the software on his phone could indicate to the merchant that he has a certain amount of digital currency stored on his smartphone, which he may then choose to send digitally to relatives in Europe chosen from his address book.)

Per Claim 13: Feigelson discloses:
A method of managing cryptocurrency through a handheld single- use cryptocurrency ticket, the method comprising: (see Feigelson at ¶ 32: In the example that we describe here, the process of manufacturing a token includes three main phases: acquiring the valuable secret data to be stored within the token, physically encoding the secret data and embedding the encoded data within the token, and manufacturing the token in such a way as to promote its practical use, prevent counterfeiting, and require conspicuous alteration in order to access the embedded secret data.)
printing a private single-use redeeming code on a given side of a substrate for cryptocurrency management by a user; (see Feigelson at ¶ 44: For example, the manufacturer may choose to perform the QR image file generation on offline, secured computers in a physically isolated environment. Once an image file is generated, the manufacturer may print it onto paper or another substrate 510 using any one or a combination of a wide variety of methods, including a laser or ink-based printer 508.)
adhering a public loading code layer over the single-use redeeming code to mask over -4-the redeeming code; (see Feigelson at ¶ 59: One common method of requiring that a physical object be conspicuously altered in order to view some part of it is to cover part of the object in latex or another opaque substance which can be scratched off, such as a lottery card. For example, a token may include a plastic card with a QR code that encodes a private key on an ecurrency network, which is then covered in a thin layer of latex.)
user directed activating of the private single-use redeeming code by electronic loading of the loading code layer on the ticket; (see Feigelson at ¶ 77: FIG. 9—Bitbills are Bitcoins in tangible form. Cards cost their face value plus a small fee. Bitbills currently 
user removing of the loading code layer to mark the ticket and expose the single-use redeeming code, the removing prohibiting subsequent activating of the private redeeming code via the loading code; (see Feigelson at ¶ 59: If the holder of such a token would like to spend the stored value digitally, he could remove the latex layer by scratching it off with a fingernail or a coin, revealing the QR code.  See also ¶ 22: In order to maintain the secrecy of this digital information across changes in possession or ownership, the token is sealed in such a way that accessing the digital information requires visibly altering the token, which invalidates it for further physical transactions as any receiving party may see that the valuable data has been accessed.)
user personal redeeming of the single-use redeeming code; and (see Feigelson at ¶ 80: Next, hold the private key QR code up to your WebCam to scan the private key (you may also type it manually). Enter the bit coin address to which you would like to redeem your funds, and click redeem!)
user ascertaining of the single-use redeeming code as redeemed by user visual inspection of the marked ticket with exposed single-use redeeming code. (see 
However, Feigelson fails to explicitly disclose that the redeeming code is a single-use code as claimed.  Flitcroft, an analogous art of physical payment instruments, discloses single-use payment instruments (see ¶ 48: In summary, the two ways are the allocation of additional credit card numbers for remote trade and the provision of what are effectively disposable credit cards for remote and card present trade, both of which have the feature of in the case of single use or in the case of multiple use, protecting against the worst effects of compromised numbers fraud or skimming.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feigelson so that the physical cryptocurrency tokens/bills are single-use only to reduce fraud using the techniques disclosed in Flitcroft.

Per Claim 16: The combination of Feigelson and Flitcroft discloses the subject matter of claim 13, from which claim 16 depends.  Feigelson further discloses:
exchanging the cryptocurrency for one of a purchase and local currency. (see Feigelson at ¶ 80: FIG. 11. Private key redemption tool. Interested in cashing out your bank card or converting your Bitbills to digital Bitcoins? It's easy! Bank cards: simply hold the QR code on your bank card up to your WebCam to scan the private key (you may also type it manually). Enter the Bitcoin address to which you would like to redeem your funds, and click redeem! Bitbills: to get your card's private key, carefully cut out the square QR code visible on the front (logo side, not address side) of your card, underneath the security hologram. The card should separate into layers. Take the internal QR code square and peel off the security hologram. It may help to use a penny to remove any hologram residue. Do not use any liquids or chemicals on the private key QR code. Next, hold the private key 

Per Claim 17: The combination of Feigelson and Flitcroft discloses the subject matter of claim 13, from which claim 17 depends.  Feigelson further discloses:
using an electronic wallet application of a mobile device for the managing of the cryptocurrency in absence of the ticket after the redeeming. (Examiner’s Note: this claim element has been considered and determined to recite an intended use of the electronic wallet application.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Feigelson at ¶ 73: The merchant could cut open a few of his higher denomination cards, each revealing a QR code which he could scan using software on his smartphone. Having received the private key associated with funds on a digital currency network, the software on his phone could indicate to the merchant that he has a certain amount of digital currency stored on his smartphone, which he may then choose to send digitally to relatives in Europe chosen from his address book.)

Per Claim 19: The combination of Feigelson and Flitcroft discloses the subject matter of claim 13, from which claim 19 depends.  Feigelson further discloses:
encrypting one of a pre-determined monetary information, user-specific information and merchant-specific information into one of the loading code and the redeeming code in advance of the activating. (see Feigelson at ¶ 39: The secret data may, but need not, allow access to some amount of digital currency at the time of manufacture 

Per Claim 20: The combination of Feigelson and Flitcroft discloses the subject matter of claim 13, from which claim 20 depends.  Feigelson further discloses:
using an application of a mobile device to acquire cryptocurrency by a first party in a simultaneous fashion with the activating for a second party. (Examiner’s Note: this claim element has been considered and determined to recite an intended use of the application.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Feigelson at ¶ 73: The merchant could cut open a few of his higher denomination cards, each revealing a QR code which he could scan using software on his smartphone. Having received the private key associated with funds on a digital currency network, the software on his phone could indicate to the merchant that he has a certain amount of digital currency stored on his smartphone, which he may then choose to send digitally to relatives in Europe chosen from his address book.)

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigelson and Flitcroft as applied to claims 11 and 13 above, and further in view of WO 99/24130 to Mersilian.
Per Claim 3: 
wherein the redeeming code on the substrate is on a first surface of the substrate, the method further comprising: (see Feigelson at ¶ 52: At some point in the token's production, if the manufacturer has created a token body that is distinct from a coded element that bears the physically encoded data, as shown in FIG. 7, the manufacturer embeds the physically encoded data 702 into the token body 704.)
However, the combination of Feigelson and Flitcroft fails to disclose, but Mersilian, an analogous art of secured cards, discloses:
releasing marking ink within microcapsules in a reactive layer upon the removing; and (see Mersilian at p. 4, ll. 14-16: In addition a solvent detection zone 9 consisting of an ink or other substance which has substantially the same solvent reaction characteristics as the scratchable ink layer 8 is also printed at the same time.  See Mersilian at p. 4, ll. 25-27: The solvent detection window should be sufficiently large to permit solvent applied to the scratchable zone 8 to penetrate the varnish 7 to cause the solvent detection zone to dissolve and bleed through and under the varnish 7.)
protecting the user from exposure to the marking ink upon the releasing with a recording layer on the reactive layer. (see Mersilian at p. 44, ll. 25-27: The solvent detection window should be sufficiently large to permit solvent applied to the scratchable zone 8 to penetrate the varnish 7 to cause the solvent detection zone to dissolve and bleed through and under the varnish 7.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feigelson to use the ink marking system disclosed in Mersilian.  One of ordinary skill in the art would have been motivated to include such markings on the 

Per Claim 18: The combination of Feigelson and Flitcroft discloses the subject matter of claim 13, from which claim 18 depends.  However, the combination of Feigelson and Flitcroft fails to disclose, but Mersilian discloses:
wherein the removing further comprises simultaneously and automatically marking a side of the ticket opposite the loading code with a marking ink. (see Mersilian at p. 4, ll. 14-16: In addition a solvent detection zone 9 consisting of an ink or other substance which has substantially the same solvent reaction characteristics as the scratchable ink layer 8 is also printed at the same time.  See Mersilian at p. 4, ll. 25-27: The solvent detection window should be sufficiently large to permit solvent applied to the scratchable zone 8 to penetrate the varnish 7 to cause the solvent detection zone to dissolve and bleed through and under the varnish 7.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feigelson to include the marking ink as disclosed in Mersilian.  One of ordinary skill in the art would have been motivated to include such markings on the Feigelson token to enable someone in possession of the token to determine whether the token was tampered with. 

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigelson and Flitcroft as applied to claim 11 above, and further in view of U.S. Patent Pub. No. 2009/0277968 to Walker.
Per Claim 4: The combination of Feigelson and Flitcroft discloses the subject matter of claim 11, from which claim 4 depends.  However, the combination of Feigelson and Flitcroft fails to disclose, but Walker, an analogous art of physical payment tokens, discloses:
wherein the loading code layer presents the loading code at a transparent filter of the loading code layer. (see Walker at ¶ 3: When the transparent optical pattern section displayed on the user's card is aligned correctly, in synchronization with the corresponding generated optical pattern, the overlaid patterns of both layers optically combined will present the card holder with an identifiable series of characters, numbers, shapes or symbols. This unique visual code, which is only decipherable by matching the correctly generated optical patterns, is then manually entered into either the online website form or electronic apparatus to verify the validity of the identification request or transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feigelson to use a transparent latex to cover the private key code as disclosed in Walker.  The claimed invention would have been obvious because it is a matter of selecting from one of two options, i.e., transparent or opaque, coverings.  In other words, the claimed invention is a matter of design choice.

Per Claim 6: The combination of Feigelson, Flitcroft, and Walker discloses the subject matter of claim 4, from which claim 6 depends.  However, the combination of Feigelson and Flitcroft fails to disclose, but Walker discloses:
wherein the transparent filter is a colored filter window portion of the loading material layer. (see Walker at ¶ 5: Further optical obfuscation security is generated by warping characters or symbols, obfuscation of any straight lines or solid patterns with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feigelson to have a colored layer over the private key as disclosed in Walker.  The claimed invention would have been obvious because selecting whether to color the layering is a matter of design choice.
 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigelson, Flitcroft, and Walker as applied to claim 4 above, and further in view of U.S. Patent Pub. No. 2014/0319223 to Boge et al.
Per Claim 5: The combination of Feigelson, Flitcroft, and Walker discloses the subject matter of claim 4, from which claim 5 depends.  However, the combination of Feigelson, Flitcroft, and Walker fails to disclose, but Boge, an analogous art of physical payment tokens, discloses:
wherein the presented loading code is supportably rendered by a code different from the at least one redeeming code, the different code at the redeeming material layer. (see Boge at ¶ 31: As shown in FIG. 2C, the activatable card 30 may include one or more data field(s) 40 disposed on the rear 44 of the card 30. The data field(s) 40 may include data unique to the particular activatable card 30. In this regard, data field(s) 40 may include a card number, personal identification number (PIN), or other indicia uniquely identifying or associated with the particular activatable card 30. The data field(s) 40 may be disposed (e.g., printed, stamped, embossed, etc.) directly onto the activatable See also Boge at ¶ 32: The card presentation instrument 25 may also include an obstruction layer 90. As shown in FIG. 2A, the obstruction layer 90 may be located in overlapping relation to the activatable card 30. The obstruction layer 90 may be disposed in adherent contact with the activatable card 30. The obstruction layer 90 may generally be located with respect to the data field(s) 40 such that the obstruction layer 90 is located in at least partial overlapping relation to the data field(s) 40. In this regard, all or at least a portion of the data field(s) 40 may be rendered unreadable when the obstruction layer 90 is in a location as shown in FIG. 2A.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feigelson so that the protective latex layer is supported by a different code as disclosed in Boge.  The claimed invention would have been obvious because placement of the latex layer is a matter of design choice.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigelson and Flitcroft as applied to claim 13 above, and further in view of Boge and Mersilian.
Per Claim 14: The combination of Feigelson and Flitcroft discloses the subject matter of claim 13, from which claim 14 depends.  Feigelson further discloses:
the redeeming further comprises a user at a location sending the non-machine readable redeeming code to another user at another location for completing the redeeming thereof. (Examiner’s Note: the language “for completing the redeeming see Feigelson at ¶ 73: The merchant could cut open a few of his higher denomination cards, each revealing a QR code which he could scan using software on his smartphone. Having received the private key associated with funds on a digital currency network, the software on his phone could indicate to the merchant that he has a certain amount of digital currency stored on his smartphone, which he may then choose to send digitally to relatives in Europe chosen from his address book.)
However, the combination of Feigelson and Flitcroft fails to disclose, but Boge discloses:
wherein the loading code layer is a machine readable loading code layer, (see Boge at ¶ 36: In any regard, the activation field 92 may be readable when the obstruction layer 90 is in the presentation position shown in FIG. 2A. The activation field 92 may be a machine readable representation of activation data that may be used to activate the activatable card 30. As depicted in FIG. 2A, the activation field 92 may include a bar code. While a one dimensional bar code is depicted in FIG. 2A, other machine readable formats may be employed such as, for example, a two dimensional bar code (e.g., a QR code), a holograph, or the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feigelson so that the protective layer is machine readable as disclosed in Boge.  One of ordinary skill in the art would have been motivated to do so to enable an end user to send cryptocurrency to a public address after the end user has received the payment token, thereby increasing the end user’s flexibility relating to the payment token value.
However, the combination of Feigelson, Flitcroft, and Boge fails to disclose, but Mersilian discloses:
wherein the private redeeming code is a non-machine readable redeeming code (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to recite a functional relationship with this specific data.  However, for compact prosecution purposes, the following citation is provided: see Mersilian at FIG. 2A: Indicia 5 is a non-machine readable code)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Mersilian in the Feigelson token.  One of ordinary skill in the art would have been motivated to do so to enable the token to be redeemed even in the absence of a computer to read the redeeming code.

Per Claim 15: The combination of Feigelson, Flitcroft, Boge, and Mersilian discloses the subject matter of claim 14, from which claim 15 depends.  However, the combination of Feigelson, Flitcroft, and Boge fails to disclose, but Mersilian discloses:
wherein the non-machine readable redeeming code is one of an alphanumeric code and an auditory code to support the completing of the redeeming at the other location. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the cited art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this specific data.  Further, the language see Mersilian at FIG. 2A: Indicia 5 is a non-machine readable code and is a number.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Mersilian in the Feigelson token.  One of ordinary skill in the art would have been motivated to do so to enable the token to be redeemed even in the absence of a computer to read the redeeming code.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2007/0108270 discloses a system for managing voucher use includes a database, a voucher, and a processor. The database stores an account defining at least one approved item available for purchase and a financial balance. The voucher includes an identifier linking the voucher to the account. The processor is in communication with the database and is adapted to use the identifier to access the account. The processor is adapted to determine if an item selected for purchase is an approved item and to apply at least a portion of the financial balance toward the purchase of the selected item only if the selected item is an approved item. Other voucher systems and associated methods are also disclosed.
U.S. Patent Pub. No. 2014/0257956 discloses a coupon code redemption and/or administration is contemplated. The coupon code administration may be performed by temporarily using specific codes in place of coupon codes. The specific code may be beneficial in restricting access to the coupon codes and/or swaying consumers to redeem coupon codes through certain service provider infrastructures. The specific code may be provided to a website when purchasing a product and replaced prior to purchase confirmation with the actual coupon code required for redemption.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685